Per Curiam,—
The rule in Pennsylvania requires a lapse of full twenty years before the law raises a presumption of payment, and a single day less than that period, in general, excludes the presumption. The rule is however qualified, to the extent, that a presumption of payment may be raised, arising from a lapse of less than twenty years, when coupled with other circumstances which should appear to fortify it.
Here the affidavit is insufficient. The act requiring an affidavit of merits is an appeal to the conscience of a party, and it clearly was in the power of the defendant here to aver that the bond was paid, or that it was included in the settlement of accounts. This averment not having been made, the presumption is that it was not included in that settlement.
Judgment for plaintiff.